Citation Nr: 1547875	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.M. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1952 to February 1956.  The Veteran died in January 2012; his surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas, which denied the benefit sought on appeal. 

The appellant and her son testified before the Board at a July 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD.  Prior to his death, the Veteran submitted lay statements that he believed that he had PTSD as result of his service on board a submarine that participated in maneuvers in North Korea.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Initially, the Board notes that it does not appear that the RO contacted the U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressors.  According to a memorandum dated in February 2011, the RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC and insufficient to allow for meaningful research in the Marine Corps or National Archives and Records Administration (NARA) records. 

Subsequent to that memorandum, in May 2011, the Veteran submitted additional information relevant to his claimed in-service stressor event.  The Veteran reported that he was stationed on board the U.S.S. Tigrone between October 1, 1952 to November 30, 1953, when his unit was charged to destroy an artillery radar site in North Korea.  As a result of his mission, the Veteran sustained shrapnel wound to his left leg and other members of his unit were also injured.  Notably, a review of the Veteran's service personnel records reflect he served on the U.S.S. Tigrone from September 1953 to August 1954.  Therefore, on remand, the RO should contact JSRRC to attempt to verify the Veteran's alleged in-service stressor with the additional information provided by the Veteran.

Additionally, while the Veteran's identified stressors have not been verified, VA regulations governing service connection for PTSD provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In his May 2011 statement, the Veteran stated that he was "in fear for his life" during the stressor incident.  As such, the more lenient evidentiary standard might be applicable to this case. 
A remand is also needed to attempt to obtain outstanding records of pertinent mental health treatment.  The Veteran submitted an authorized release form (VA Form 21-4142) for a Vet Center located in Victoria, Texas for mental health treatment from 2009 to 2011.  The RO sent two letters requesting the Veteran's treatment records, but no response was received.  An internet search does not reveal that a Vet Center is currently located in Victoria, Texas; rather, the closest Vet Centers are located in Corpus Christi and Houston.  As this treatment records may provide necessary information regarding the Veteran's PTSD, a further attempt should be made to obtain outstanding mental health treatment records from the Vet Center. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Joint Service Records Research Center (JSRRC) to attempt to verify the alleged stressor between October 1, 1952 to November 30, 1953.  The RO should also request verification as to whether the U.S.S. Tigrone was located off the coast of North Korea at any time during the period from September 1953 to August 1954.  Document all correspondence.

2. Request the appellant to identify all treatment providers (to include PTSD meetings and Vet Center records) from whom the Veteran has received mental health treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include all VA and/or Vet Center records.  After obtaining completed VA Forms 21-4142, VA should attempt to obtain all identified pertinent medical records, to include any VA records.

3. Review the evidence of record and determine whether any additional development is needed, to include VA medical opinion on whether the Veteran had a diagnosis of PTSD is related to the conceded stressor, or diagnosis of PTSD is based on a fear of hostile military or terrorist activity while serving in North Korea.

4. Thereafter, readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




